                      Case 1:20-cv-02146-TJK Document 24 Filed 09/30/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                       Dr. Saad Aljabri                        )
                             Plaintiff                         )
                                v.                             )      Case No.     20-cv-02146-TJK
 Mohammed bin Salman bin Abdulaziz al Saud, et al.             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
          Saud Alqahtani, Ahmed Alassiri, Khalid Ibrahim Abdulaziz Algasem, Mishal Fahad Alsayed,
          Ibrahim Hamad Abdulrahman Alhomid, and Saud Abdulaziz Alsaleh *                                              .


Date:          09/30/2020                                                                /s/ Barry J. Pollack
                                                                                          Attorney’s signature


                                                                                     Barry J. Pollack (434513)
                                                                                     Printed name and bar number
* Reserving all of Defendants' defenses,                                THE LAW OFFICES OF BARRY J. POLLACK, LLC
including, but not limited to, service of process                                   1629 K Street, N.W.
and jurisdiction.                                                                       Suite 300
                                                                                  Washington, DC 20006
                                                                                                Address

                                                                                     barryjpollack@gmail.com
                                                                                            E-mail address

                                                                                          (202) 230-9647
                                                                                          Telephone number

                                                                                              N/A
                                                                                             FAX number
